PER CURIAM:
June Bryant-Bunch seeks to appeal the district court’s order vacating its previous order directing an inquiry into the “willingness of qualified counsel” to represent Bryant-Bunch in her civil action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bryant-Bunch seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *278and argument would not aid the decisional process.

DISMISSED.